Citation Nr: 1509197	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  14-18 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to a total disability rating based on individual unemployability.
  

REPRESENTATION

Veteran represented by:	James M. McElfresh, Agent


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel


(The issues of entitlement to service connection for right ankle nerve damage, entitlement to service connection for left ankle nerve damage, entitlement to a disability rating in excess of 20 percent for right ankle synovial chondromatosis with degenerative arthritis, and entitlement to a disability rating in excess of 10 percent for left ankle lateral malleolar ligament instability with degenerative arthritis are addressed in a separate decision). 


INTRODUCTION

The Veteran had active service from March 1995 to November 1999.  This matter comes to the Board of Veterans' Appeals (Board) from a November 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  


REMAND

Although the Veteran presented testimony regarding the claim of entitlement to a total rating for compensation purposes based upon individual unemployability (TDIU) in his hearing before the Board in May 2013 as an issue that was part and parcel of his increased rating issues, in the Veteran's May 2014 substantive appeal for his subsequent and separately filed claim for TDIU, the Veteran requested another videoconference hearing before the Board.  To date, the requested hearing before the Board has not been scheduled, and there is no indication in the record that the Veteran has withdrawn this videoconference hearing request.  Accordingly, a remand is required in order to afford the Veteran the opportunity to present testimony before the Board.  38 C.F.R. § 20.717 (2014).  

Accordingly, the case is remanded for the following action:
	
The RO must place the Veteran's name on the docket for a hearing before the Board via videoconferencing, according to the date of his May 2014 request for such a hearing.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


